FILED
                           NOT FOR PUBLICATION
                                                                            FEB 17 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: MELVA ATAYDE,                             No. 14-60000

              Debtor,                            BAP No. 12-1646


MELVA ATAYDE,                                    MEMORANDUM*

              Appellant,

 v.

D. BRANDON FECO and LANE SCOTT
YUDELL,

              Appellees.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
             Pappas, Dunn, and Taylor, Bankruptcy Judges, Presiding

                           Submitted February 5, 2016**
                              Pasadena, California

Before: PREGERSON, WARDLAW, and HURWITZ, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Melva Atayde appeals the Bankruptcy Appellate Panel’s decision affirming

the bankruptcy court’s (1) calculation of actual damages arising from Lane Scott

Yudell’s violation of 11 U.S.C. § 110 by engaging in the unauthorized practice of

law; and (2) refusal to impute liability on Brandon Feco dba So. Cal. Properties

(“Feco”). As the facts and procedural history are familiar to the parties, we do not

recite them here except as necessary to explain our disposition. We have

jurisdiction under 28 U.S.C. § 158(d), and we affirm.

      We review de novo the Bankruptcy Appellate Panel’s decision and

independently review the bankruptcy court’s ruling. In re Am. Wagering, Inc., 493

F.3d 1067, 1070–71 (9th Cir. 2007). We review the bankruptcy court’s

conclusions of law de novo and its factual findings for clear error. In re JTS Corp.,

617 F.3d 1102, 1109 (9th Cir. 2010).

      1. The bankruptcy court did not err in calculating the damages awarded to

Atayde. The court found that Yudell violated 11 U.S.C. § 110 by engaging in the

unauthorized practice of law, but concluded that Yudell’s conduct did not cause

Atayde to lose her residence. Rather, as the bankruptcy court found, it was

Atayde’s inaction, rather than Yudell’s actions, that caused Atayde’s alleged

damages. Atayde—who filled out the bankruptcy petition paperwork herself—was

warned multiple times by the bankruptcy court to correct her deficient and


                                          2
incomplete filing or her case would be dismissed. Despite these warnings, Atayde

neglected to respond to any of the notices or correct and complete her petition. Her

failure to correct her filing resulted in the dismissal of her case.

      Even assuming Yudell’s violation of § 110 caused the dismissal of Atayde’s

bankruptcy case, the bankruptcy court found that Atayde still would have been

unable to keep her residence because, among other reasons, she could not fund a

chapter 13 bankruptcy plan as her job was ending and she did not have a steady

source of income. Atayde contends that the bankruptcy court could not have

determined that she lacked a regular source of income because she worked after

losing her job. But, Atayde provided no further evidence, such as pay stubs or

bank statements, of regular employment. Based on these facts, the bankruptcy

court did not clearly err in determining that Atayde did not have a regular income

to fund a chapter 13 plan. See 11 U.S.C. § 109(e) (only an “individual with regular

income” may be a debtor for chapter 13 purposes); 11 U.S.C. § 101(30) (defining

an “individual with regular income” as an “individual whose income is sufficiently

stable and regular to enable such individual to make payments under a plan under

chapter 13 of this title, other than a stockbroker or a commodity broker”).

      Finally, Atayde argues that the “actual damages” she is owed pursuant to

§ 110(i)(1)(A) should include the equity in her residence. However, Atayde failed


                                            3
to provide adequate evidence that the property would be worth more than the

amounts owed against it—including the outstanding deeds of trust, unpaid taxes,

and various liens.1 Thus, the bankruptcy court did not err in finding that Atayde

failed to establish actual damages beyond the $300 bankruptcy petition filing fee.

        2. Yudell has already paid Atayde the damages and attorney’s fees ordered

by the bankruptcy court. Because there are no unresolved issues of damages and

the judgment has been satisfied, the question of whether Feco is jointly liable is

moot.

        AFFIRMED.




        1
        Atayde incorrectly contends that the bankruptcy court erroneously rejected
her opinion of the value of her residence. The bankruptcy court evaluated
Atayde’s testimony and found it not credible in light of the other documentary
evidence contradicting her testimony, and unsupported by any other evidence.

                                          4